Citation Nr: 1418724	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  08-25 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for claimed prostate cancer.

2. Entitlement to service connection for a claimed left inguinal hernia.

3. Entitlement to service connection for a claimed cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to October 1971 and from March 1997 to February 2001; he also had long service in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the RO.   

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.



FINDINGS OF FACT

1. The Veteran is not shown to have manifested complaints or findings referable to prostate cancer during a period of active service or for several years thereafter.   

2. The Veteran is not shown to have the residuals of prostate cancer that are due to an event or incident of his service.  

3. The Veteran's currently demonstrated residuals of a left inguinal hernia is shown as likely as not to have had its clinical onset during the Veteran's period of active service.   

4. The Veteran's currently demonstrated degenerative changes of the cervical spine is shown as likely as not to have had its clinical onset during the Veteran's period of active service.  




CONCLUSIONS OF LAW

1. The Veteran does not have disability manifested by the residuals of prostate cancer due to disease or injury that was incurred in or aggravated by service; nor may any be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2. By extending the benefit of the doubt to the Veteran, his disability manifested by the residuals of a left inguinal hernia is due to disease or injury that was incurred in service. 38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

3. By extending the benefit of the doubt to the Veteran, his disability manifested by degenerative changes of the cervical spine is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2013). 

The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. at 121.

In this case, in a July 2006 letter issued prior to the rating decision on appeal, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claims for service connection, what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  

This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  

The December 2006 rating decision reflects the initial adjudication of the claims after issuance of this letter.  Hence, the letter meets Pelegrini's content of notice requirements and meets the VCAA's timing of notice requirement.  
  
The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination report.    

Further, the Board obtained a VA opinion from a medical provider in order to ascertain the likely etiology of the claimed disorders. 

To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As will be discussed, the Board finds that the medical opinion obtained in this case is adequate, as it is predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. 

The expert considered all of the pertinent evidence of record, including the contentions and statements of the appellant and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed. 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Finally, the Board is aware that this claim of service connection was most recently remanded in November 2011 for additional development of the record. 

The remand directed that an adequate opinion as to likely etiology of the claimed disorders should be obtained and associated with the claims file.

In this case, an adequate opinion regarding etiology of the claimed disorders has been obtained. Therefore, the Board finds that there has been substantial compliance with the June 2011 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between him and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. 

Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so. Any defect in the sequence of events or content of the notices is not shown to have caused any injury to the Veteran. 

Therefore, any such defect is harmless and does not prohibit consideration of this matter on the merits. See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).   


Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 
 
In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits. 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007). 

In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir.2006).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).


Analysis

There are no complaints or findings referable to a cervical spine disorder or an inguinal hernia noted in the Veteran's service treatment records.  

The Veteran reports playing the bass drum in the Army band from 1979 to 2003, when he carried a very heavy drum as well as training with heavy guns during exercises into his late 40's.  He asserts that these activities are the cause of his cervical spine disorder and left inguinal hernia.

The post service treatment records show that the Veteran was diagnosed as having disc herniation in the cervical spine in June 2003.  Degenerative changes in the cervical spine were noted in May 2005.

In March 2004, the Veteran was found to have a left inguinal hernia and underwent surgery in the following month.

The January 2012 report of VA examination confirms a diagnosis of disc degenerative disease (cervical spine) and inguinal hernia. In a September 2012 opinion, the physician indicated that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event or illness.

As to the cervical spine disorder, the VA examiner noted the Veteran's complaint of neck problems after performing field exercises and carrying machine guns with ammunition. The physician concluded that it was more likely than not that the Veteran's cervical spine disc degenerative disease had its onset as a result of these activities.

As to the left inguinal hernia, the VA examiner noted the Veteran's complaint that he first noticed the hernia while in the military playing (and carrying) the bass drum. The VA examiner opined that, if the Veteran's statements were accurate, than it was likely that his hernia was developed during his service.

In this case, the Board finds the Veteran's assertions of sustaining injury while carrying the bass drum and performing field exercises to be both competent and credible. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  

, the Board finds the evidence to be in relative equipoise in showing that the Veteran's cervical spine disc degenerative disease and left inguinal hernia as likely as not had their onset in service during his period of active service.

In resolving all reasonable doubt in the Veteran's favor, service connection for the left inguinal hernia and the cervical spine disorder is warranted.

As to the claimed prostate cancer, the Board notes that his service treatment records do not contain complaints or findings referable to prostate cancer; however, he was shown to have had frequent urination in December 1997.  The record indicated that he had a PSA of 7. 

However, at the time of his April 2003 National Guard service retention examination, the Veteran's prostate was noted to be normal.

The Veteran's prostate cancer was initially diagnosed in 2005. In the report of a September 2012 VA examination, the examiner reported the Veteran's history of referable to the diagnosis and treatment of the claimed prostate cancer. The examiner noted that the Veteran did not have service in the Republic of Vietnam during the Vietnam era. 

The VA examiner opined that, in this case, it was unlikely that the Veteran's prostate cancer was incurred in service (noting that the Veteran was discharged in 2001 and was not diagnosed with prostate cancer until 2005).

Based on this record, the preponderance of the evidence does not serve to link the onset of the claimed prostate cancer to the period of the Veteran's service. The presumptive provisions are not applicable, and the medical opinion does not provide a basis for linking that the prostate cancer identified several years after service to an event or incident of the Veteran's long period of active service.  
  
The Veteran has not presented any medical evidence to contradict the VA examiner's opinion that was based on a review of the entire record, including the Veteran's own statements regarding the claimed condition.  

To the extent the Veteran is able to describe his symptoms during service and thereafter, he is not competent to provide an opinion requiring medical knowledge or expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Accordingly, based on this record, the Board finds that the claim of service connection for prostate cancer must be denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
 
  

ORDER

Service connection for the residuals of prostate cancer is denied.

Service connection for the residuals of a left inguinal hernia is granted.

Service connection for degenerative disease of the cervical spine is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


